Citation Nr: 1413509	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  11-10 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Kreitlow

INTRODUCTION

The Veteran served with the Air National Guard and had an initial period of active duty for training from May 1981 to September 1981 and active military service from March 2002 to April 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Veteran appeared and testified at a hearing at the RO before a Decision Review Officer in October 2011.  A copy of the transcript of this hearing is in the claims file.  In addition, the Veteran appeared and testified at a Travel Board hearing held at the RO before the undersigned Veterans Law Judge in April 2013.  A copy of the transcript of this hearing has been associated with the claims file.  A review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board finds that remand is necessary for additional development of the Veteran's claim, specifically for a more detailed medical opinion.

The Veteran is claiming that she has a current low back disorder that either had its onset in service or was aggravated by service.  The record shows that the Veteran reported at her examination in February 1981 for entrance into the Air National Guard that she had incurred an injury to her back from an automobile accident in 1976 and had intermittent low back pain; however, no defect of the spine was noted on the examination report.  The Veteran entered into her initial period of active duty for training in May 1981 and was discharged in September 1981.  In February 2001, the Veteran reenlisted in the Air National Guard and underwent an entrance examination at which she gave no history of an injury to her back in a motor vehicle accident nor of having recurrent low back pain.  On examination, no defect of the spine was noted.  

The Veteran has stated that, after September 11, 2001, she was called to active duty and served for one year.  There is no DD214 available to demonstrate that she served on active duty.  The Veteran's personnel records, however, contain an official order calling the Veteran to active duty for the period of March 11, 2002 to March 10, 2003 pursuant to 10 U.S.C. § 12302.  In addition, there is a Special Order dated February 28, 2003 indicating that the Veteran's active duty was extended for a period of 30 days beginning on March 11, 2003 and ending on April 10, 2003 due to medical hold.  There is nothing in the service personnel records indicating that the Veteran did not serve this period of active duty or that this extension was not granted.  Consequently, the Board finds that, although no DD214 is available, that the Veteran's period of active duty was from March 2002 to April 2003.  This finding is supported by the report of retirement points in the record.

There is no record that the Veteran underwent an examination upon entrance into this period of active duty nor is there a separation examination.  The closest thing to a separation examination is a Post-Deployment Health Assessment that the Veteran completed in December 2002.  On this form, the Veteran did not report having any problems with her back; rather, she only reported having problems with her hands and chest wall pain, which is supported by the contemporaneous medical evidence.  The Board notes, however, that there are private treatment records in the claims file from May to August of 2002 showing the Veteran was seen for complaints of low back pain after she tried to lift a box containing a computer desk in May 2002.  The August 2002 treatment record shows she complained of back spasms but that they were better on Flexeril.  No additional treatment or complaints of low back pain are seen in either the service treatment records or outside treatment records until August 2004 when she was seen at the VA Medical Center in Jackson, Mississippi.  At that time, she complained to her primary care physician of having back pain for several weeks with radiation down her leg to the bottom of the foot.  The assessment was sciatica.  The Veteran's service treatment records contain a September 2004 note from the Veteran's private physician requesting she be excused from rigorous PT training/exercises for four to six weeks because of ongoing mid back pain.  A May 2005 note indicates the Veteran's records were received and reviewed and she was noted to have recurrent back pain that had limited her ability to lift greater than 10 to 15 pounds or to stand or sit for long periods of time.  It was also noted she was using Darvocet and Flexeril as needed which may interfere with her ability to perform her duties.  It was suggested that a Medical Evaluation Board be initiated.  A June 2005 Aeromedical Summary indicates the Veteran had a 20+ year history of back complaints following a motor vehicle accident and, in the past 2 years she had been having increasing intensity of pain and burning sensation going down the back of the thigh, right heel, and the calf.  She reported her back pain being almost constant in any position at any time and that walking long distances bothers her back.  She further reported that she was unable to lift the 80 to 100 pounds required by her military position.  The assessment after radiographic studies was chronic lumbago.  The Veteran was found medically disqualified for worldwide duty and it was recommended that discharge be considered.  The Veteran was discharged from the Air National Guard in February 2006.  The Board notes that, during this period of time from 2004 to 2005, the Veteran was not on active duty although her service personnel records appear to demonstrate she continued serving for periods of inactive and active duty for training.  The Veteran has not contended that her current chronic low back pain is the result of any injury or disease incurred during a period of inactive or active duty for training.  Rather she has stated that its onset was while she was on active duty.

The Veteran underwent VA examinations in conjunction with her claim for service connection in November 2008.  The examiner assessed her, based upon examination and radiographic imaging, to have lumbar degenerative disc disease and facet arthropathy with old T12 compression fracture.  In April 2009, the examiner provided a medical opinion as to the etiology of the Veteran's back condition and if her back condition was aggravated by service.  After reviewing the evidence (although not mentioning the 2002 private treatment for back pain), the examiner provided an opinion that the etiology of the Veteran's back condition is the old injury secondary to a motor vehicle accident with T12 compression fracture.  The examiner said, however, it was also due to the development of age-related lumbar facet disease and degenerative disc disease.  Regarding aggravation by service, the examiner noted that the Veteran was in the Air Guard rather than a full-time service member.  He stated that, in any event, she had low back pain associated with performance of her job duties.  He thought that her low back pain is more likely than not associated with the progressive nature of the degenerative changes in her lower back and less likely as not due to being the direct and proximate result of her duties in the Air Guard.  For impairment purposes, he said aggravation implies a permanent worsening of a condition, and he thought the worsening is due to the progressive nature of the degenerative changes in her lower back.

In support of her claim, the Veteran submitted two statements from her private treating physician dated in July and August of 2012.  In the July 2012 statement, this physician stated that, after review of all records indicated below (he stated he reviewed records # 1, 2, 3, 4, 5), her condition is at least likely as not due to aggravation of pre-existing back condition.  In the August 2012 statement, which is essentially a pre-printed statement with spaces for the physician to complete, the physician opined that "the Veteran has an aggravation of a pre-existing back condition and currently has a diagnosis of 'lumbar pain by aggravation,'" and that this is based upon his review of records dated # 1, 2, 3, 4, 5.  The Veteran testified at her Board hearing that the records the physician was referring to are her VA treatment records that she had placed in folders with the corresponding numbers and had given to the physician.  

In January 2013, the RO sent the Veteran's claims file back to the examiner who conducted the November 2008 VA examination and gave the April 2009 medical opinion.  In the request, it appears the RO provided additional information not previously given such as that the Veteran had a period of active duty from March 2002 to March 2003.  It also asked the examiner to reconsider his opinion based upon the additional private opinion.  In an addendum dated in February 2013, the examiner stated he had reviewed the private medical statement and, after another review of the evidence of record including information submitted after the prior opinion in April 2009, his reasoning and rationale is unchanged in opining that the Veteran's worsening of her back complaints is due to the progressive nature of the degenerative changes in her lower back.

The Board notes that the RO has consistently adjudicated the Veteran's claim as one for aggravation of a pre-existing disability without considering whether the presumption of soundness attaches.  A veteran who served during a period of war or during peacetime service after December 31, 1946, is presumed to be in sound condition when he entered into military service except for conditions noted on his entrance examination.  38 U.S.C.A. §§ 1111 and 1132.  The presumption of soundness can be rebutted by clear and unmistakable evidence that the disorder existed prior to entry into service.  38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304(b).  In determining whether a disorder existed prior to entry into service, it is important to look at accepted medical principles including clinical factors pertinent to the basic character, origin, and development of the disorder.  38 C.F.R. § 3.304(b)(1).  History given by the veteran, which conformed to accepted medical principles, in conjunction with basic clinical data, is probative evidence of the incurrence, symptoms, and course of the disorder.  38 C.F.R. § 3.304(b)(2).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during service.  Where the evidence shows that there was an increase in disability during service, there is a presumption that the disability was aggravated by service.  In order to rebut the presumption of aggravation, there must be clear and unmistakable evidence (obvious or manifest)  that the increase in severity was due to the natural progress of the disability.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and (b).  There is no aggravation of a preexisting disease or injury if the condition underwent no increase in severity during service on the basis of all of the evidence of record pertinent to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).  Intermittent or temporary flare-ups during service of a preexisting injury or disease do not constitute aggravation; rather, the underlying condition must have worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

In the present case, as previously noted, the Veteran reported at her February 1981 entrance examination into the Air National Guard her history of a back injury in a motor vehicle accident and having recurrent back pain; however, no spine defect was noted on the examination report.  Moreover, she did not report such a history at her re-entrance examination in February 2001 and again no spine defect was noted on examination.  Furthermore, although the Veteran entered into active duty in March 2002, no entrance examination was conducted at that time.  Consequently, the Board finds that the presumption of soundness attached upon her entry in active duty at that time and, thus, VA can only consider aggravation if it can rebut the presumption of soundness.  In order to assist its adjudication of whether the presumption of soundness is rebutted, the Board finds that additional medical opinions are needed.

Furthermore, as to the VA examiner's medical opinions regarding aggravation, the Board finds them to be inadequate in that his opinion is not clearly stated as to whether any pre-existing back disability was aggravated beyond the natural progression of the condition.  Rather he merely states that the Veteran's condition is due to its degenerative nature, which is not sufficient.  Furthermore, in rendering the medical opinions, it appears that the examiner failed to consider the Veteran's period of active duty, as well as the medical records from May to August of 2002 showing treatment for back pain during the Veteran's active duty in rendering either opinion as these records were not mentioned in his review of the evidence in the April 2009 medical opinion nor were they mentioned in the 2013 medical opinion request or in his medical opinion.  Furthermore, it does not appear that the examiner gave any credence to the Veteran's report of an onset during her period of active duty despite these treatment records and subsequent treatment records relating the onset to be around the time of her active duty.

In addition to the above, the Board notes that there is evidence in the record that tends to indicate that the Veteran may have been a civilian employee with the Air National Guard performing the same duties as her military MOS (i.e., fueling airplanes).  For example, at an initial neurosurgical consultation at VA in September 2004, the Veteran reported that her basic work duty was fueling airplanes.  At a follow up visit in January 2005, however, she reported that she "used to work as a refueller for aeroplanes and she has stopped working in the recent months."  In the Recommendations section of the note, however, it was commented on that she "has some questions about her inability to do work at the Military Reserve."  On remand, the question of whether the Veteran worked as a civilian for the Air National Guard should be clarified and, if that is the case, her civilian employment records, including any occupational medical records, should be obtained from the base the Veteran worked at.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask her to clarify whether she worked as a civilian employee for the Air National Guard.  If so, she should be asked to provide the name of the base she worked at, the period of such employment, and any other information necessary to provide enough information for VA to obtain her civilian employment records.

2.  If the Veteran provides information on any civilian employment she may have had with the Air National Guard, her civilian employment records should be obtained, to include any occupational medical records, from the identified base.  A negative reply should be requested if records are not available.

3.  After obtaining any additional evidence, return the Veteran's claim to the VA examiner who conducted the November 2008 VA spine examination and rendered the medical opinions given in April 2009 and February 2013.  After reviewing the claims file, the examiner should answer the following questions with regard to the diagnosed conditions of old T12 compression fracture and lumbar degenerative disc disease and facet arthropathy.  In doing so, the examiner is directed to consider that the Veteran served on active duty from March 2002 to April 2003, that she had treatment for back pain during that period of active duty from May to August of 2002 as evidenced by private treatment records, and that she has reported that the onset of her current chronic low back pain was during her period of active duty.

a) Based on a review of the record, to include the service treatment records, VA and private medical records, and lay statements, did either the old T12 compression fracture or the lumbar degenerative disc disease and facet arthropathy exist during the period of service from 2002 to 2003?  If so, did either disorder clearly and unmistakably pre-exist the Veteran's entry into active duty in March 2002?

b) If so, is there clear and unmistakable evidence that any pre-existing disability did not undergo an increase in the underlying pathology during service, i.e., was aggravated during service?  If there was an increase in severity of any pre-existing back disability during service, was that increase due to the natural progress of the disease, or was it above and beyond the natural progression?  

c) If clear and unmistakable evidence does not exist that either low back condition pre-existed service and was not aggravated during service, is it at least as likely as not (i.e., at least a 50 percent probability) that the currently diagnosed low back conditions of old T12 compression fracture and lumbar degenerative disc disease and facet arthropathy are related to or had their onset during the Veteran's period of active duty from March 2002 until April 2003?

The examiner should give a detailed explanation for the reasons for the opinion(s) provided.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  Thereafter, the Veteran's claim should be readjudicated.  If such action does not resolve the claim, a Supplemental Statement of the Case should be issued to the Veteran and her representative.  An appropriate period of time should be allowed for response.  Thereafter, this claim should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


